Citation Nr: 1330021	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  12-16 690	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has tinnitus that began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Here, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no additional discussion of VA's duty to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In addition to the legal authority noted above, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2012).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent medical evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In this case, as reflected in his December 2009 claim and June 2010 notice of disagreement, the Veteran asserts that, during his service in a combat unit in Vietnam, he was exposed to combat noise, to include weapons fire and explosions, and that such noise exposure resulted in tinnitus.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim of entitlement to service connection for tinnitus must be granted.  

Service treatment records do not reflect any complaints or findings of tinnitus in service.  At the time of the Veteran's May 1975 examination for separation from service, he was noted to have had a normal clinical evaluation of the ears, no tinnitus was noted, and he reported having no history of hearing loss or ear trouble.
The earliest indication of any tinnitus in the record is the Veteran's December 2009 claim for disability benefits, and the earliest medical document relating to tinnitus is the report of an April 2010 VA audiological examination.

However, service personnel records confirm that the Veteran served as an armor reconnaissance specialist and infantryman, with sharpshooter pistol as well as expert rifle training.  The Veteran's service personnel records also reflect that he served in the Republic of Vietnam and was awarded the Combat Infantryman Badge and Purple Heart, and thus establish that he engaged in combat with the enemy.  The Veteran is already service connected for residuals of a gunshot wound to the neck with retained fragments as a result of injuries sustained in Vietnam.  

Furthermore, the Veteran is competent to report matters within his own personal knowledge, such as having hearing problems and ringing in his ears that began in service after his exposure to loud noise, and the continuation of such ringing in the ears until the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of this, and considering the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), despite the lack of in-service findings of tinnitus, the Board finds the Veteran's assertions of noise exposure, hearing problems, and tinnitus in service to be credible.  VA is required to give due consideration to lay evidence.  38 U.S.C.A. § 1154(a) (West 2012); 38 C.F.R. § 3.303(a) (2013).  Here, the Veteran has stated that he experienced tinnitus in service and ever since service and the Board finds his statements credible and competent evidence.

The Board notes the report of an April 2010 VA audiological examination, at which time the Veteran was diagnosed as having mild-to-severe bilateral sensorineural hearing loss and tinnitus as likely as not associated with that hearing loss.  However, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of in-service acoustic trauma.  The examiner based this conclusion on the fact that he could not find any complaints of tinnitus in the service medical records, and all in-service audiograms indicated normal hearing, bilaterally.  The examiner explained that the Institute of Medicine had concluded that, based on knowledge of cochlear physiology, there was no sufficient basis for the existence of delayed-onset hearing loss.  However, the Board emphasizes that in claims where in-service exposure to excessive noise is presumed, "normal" hearing acuity or a lack of hearing impairment by VA standards, see 38 C.F.R. § 3.385 (2012), at separation from service is not necessarily fatal to a claim.  A veteran may still be able to establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

In response to the April 2010 VA audiological examination, the Veteran indicated that complaints of tinnitus by Vietnam combat veterans such as himself were not documented in service because they were assured that it was a condition that was only temporary in nature.  

Considering the Veteran's competent and credible statements regarding the onset of his tinnitus, and the record as a whole, the Board finds the evidence for and against the Veteran's claim to be at least in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


